--------------------------------------------------------------------------------

Exhibit 10.1
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
 
This THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT (this
"Amendment"), dated as of May 12, 2016, is by and among DXP ENTERPRISES, INC., a
Texas corporation ("US Borrower"), DXP CANADA ENTERPRISES LTD., a corporation
organized under the laws of British Columbia, Canada ("Canadian Borrower" and
together with US Borrower, the "Borrowers"), the lenders who are party to this
Amendment (the "Consenting Lenders"), and WELLS FARGO BANK, NATIONAL
ASSOCIATION, a national banking association, as administrative agent for the
Lenders (in such capacity, the "Administrative Agent").
 
PRELIMINARY STATEMENTS
 
WHEREAS, the Borrowers, the lenders party thereto (the "Lenders") and the
Administrative Agent entered into an Amended and Restated Credit Agreement dated
as of January 2, 2014 (as amended hereby and as further amended, restated,
amended and restated, supplemented or otherwise modified from time to time, the
"Credit Agreement"); and
 
WHEREAS, the Borrowers have requested that the Administrative Agent and the
Lenders agree to amend the Credit Agreement as specifically set forth herein
and, subject to the terms of this Amendment, the Administrative Agent and the
Consenting Lenders have agreed to grant such request of the Borrowers.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto hereby agree as follows:
 
Section 1.                Capitalized Terms.  Capitalized terms not otherwise
defined in this Amendment (including without limitation in the introductory
paragraph and the Preliminary Statements hereto) shall have the meanings as
specified in the Credit Agreement.
 
Section 2.                Amendments to Credit Agreement.  Subject to and in
accordance with the terms and conditions set forth herein the Administrative
Agent and the Consenting Lenders hereto hereby agree as follows:
 
(a)                  Section 1.1 of the Credit Agreement is hereby amended by:
 
(i)            amending and restating the table found in the definition of
"Applicable Rate" in its entirety to read as follows:
 
Pricing
 Level
Consolidated Leverage Ratio
Commitment
Fee
LIBOR
Rate and
CDOR Rate +
Base Rate
and
Canadian
Base Rate +
I
Less than 1.50 to 1.00
0.20%
1.75%
0.75%
II
Greater than or equal to 1.50 to 1.00 but less than 2.00 to 1.00
0.25%
2.00%
1.00%

 

--------------------------------------------------------------------------------

Pricing
 Level
Consolidated Leverage Ratio
Commitment
Fee
LIBOR
Rate and
CDOR Rate +
Base Rate
and
Canadian
Base Rate +
III
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
0.30%
2.25%
1.25%
IV
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
0.35%
2.50%
1.50%
V
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
0.40%
2.75%
1.75%
VI
Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00
0.45%
3.00%
2.00%
VII
Greater than or equal to 4.00 to 1.00
0.50%
3.25%
2.25%

 
(ii)           amending the definition of "Asset Coverage Ratio" by adding the
following immediately after "as applicable,":
 
"and such other current information as may be reasonably available to
Responsible Officers of the US Borrower and its Subsidiaries after due inquiry
and diligence and the performance of reasonable investigations"
 
(iii)         amending the definition of "Canadian Prime Rate" to add the
following sentence at the end thereof:
 
"Notwithstanding the foregoing, if Canadian Prime Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement."
 
(iv)         amending and restating the definition of "Canadian Swingline
Sublimit" in its entirety to read as follows:
 
"Canadian Swingline Sublimit" means the lesser of (a) $5,000,000 and (b) the
Swingline Commitment.
 
(v)          amending the definition of "CDOR Rate" to add the following
sentence at the end thereof:
 
"Notwithstanding the foregoing, if CDOR Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement."
 
(vi)         amending and restating subsection (d) of the definition of
"Defaulting Lender" its entirety to read as follows:
 
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, or (ii) had appointed for
it a receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the FDIC or any other state or
federal regulatory authority acting in such a capacity or (iii) become the
subject of a Bail-In Action;
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 2

--------------------------------------------------------------------------------

(vii)       amending the definition of "Federal Funds Rate" to add the following
sentence at the end thereof:
 
"Notwithstanding the foregoing, if Federal Funds Rate shall be less than zero,
such rate shall be deemed to be zero for purposes of this Agreement."
 
(viii)      amending and restating the definition of "L/C Commitment" in its
entirety to read as follows:
 
"L/C Commitment" means the lesser of (a) $40,000,000 and (b) the Revolving
Credit Commitment.
 
(ix)          amending the definition of "Prime Rate" to add the following
sentence at the end thereof:
 
"Notwithstanding the foregoing, if Prime Rate shall be less than zero, such rate
shall be deemed to be zero for purposes of this Agreement."
 
(x)            amending the definition of "Revolving Credit Commitment" by
adding the following sentence at the end thereof:
 
“As of the Third Amendment Effective Date, the aggregate Revolving Credit
Commitment of all the Revolving Credit Lenders shall be $250,000,000.”
 
(xi)          amending and restating the definition of "Swingline Commitment" in
its entirety to read as follows:
 
"Swingline Commitment" means the lesser of (a) $15,000,000 and (b) the Revolving
Credit Commitment.
 
(xii)        adding the following defined terms in appropriate alphabetical
order:
 
"Bail-In Action" means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
"Bail-In Legislation" means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
 
"Consolidated Cash Balance" means, at any time, the aggregate amount of cash,
cash equivalents and investments in money market funds, in each case, held or
owned by (whether directly or indirectly), credited to the account of, or
otherwise reflected as an asset on the balance sheet of, the Credit Parties.
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 3

--------------------------------------------------------------------------------

"EEA Financial Institution" means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
"EEA Member Country" means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
 
"EEA Resolution Authority" means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
"EU Bail-In Legislation Schedule" means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
 
"Third Amendment Effective Date" means May 12, 2016.
 
"Write-Down and Conversion Powers" means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
(b)                 amending and restating Section 4.4(b)(iv) of the Credit
Agreement in its entirety to read as follows:
 
(iv)            Notice; Manner of Payment.  Upon the occurrence of any event
triggering the prepayment requirement under clauses (i) through and including
(iii) above, the US Borrower shall promptly deliver a Notice of Prepayment to
the Administrative Agent and upon receipt of such notice, the Administrative
Agent shall promptly so notify the Lenders.  Each prepayment of the Loans under
this Section shall be applied as follows:  (A) first, to prepay the outstanding
principal amount of the Revolving Credit Loans in accordance with the waterfall
described in Section 2.4(b)(i), with a corresponding reduction in the Revolving
Credit Commitment and (B) second, to the extent of any excess, ratably between
the Initial Term Loans and any Incremental Term Loans (to reduce on a pro rata
basis the remaining scheduled principal installments of the Term Loans and any
Incremental Term Loans pursuant to Section 4.3 in direct order of maturity);
provided, however, that in the case of the occurrence of an Equity Issuance or
Asset Disposition triggering the prepayment requirement under clauses (ii) or
(iii) above, respectively, the US Borrower may elect, in its sole reasonable
discretion, to apply such prepayment first, as set forth in clause (B) above and
second as set forth in clause (A) above.
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 4

--------------------------------------------------------------------------------

(c)                 amending Article VIII of the Credit Agreement by adding a
new Section 7.22 to read in its entirety as follows:
 
Section 7.22.     EEA Financial Institutions.  None of the Credit Parties is an
EEA Financial Institution.
 
(d)                 amending Section 8.1 of the Credit Agreement by adding
subsections (d), (e) and (f) thereto to read in their entirety as follows:
 
(d)            Consolidated Monthly Budget.  On or before May 30, 2016, a
detailed updated Consolidated monthly budget of the US Borrower and its
Subsidiaries through April 30, 2017 (including a Consolidated balance sheet and
related statements of projected operations as of the end of such Fiscal Year and
setting forth the assumptions used for purposes of preparing such budget).
 
(e)            Thirteen-Week Cash Flow Forecast.  On or before May 30, 2016, a
thirteen-week operating budget and cash flow forecast, which shall reflect the
US Borrower’s good faith projection of all weekly cash receipts and
disbursements in connection with the operation of the US Borrower’s and its
Subsidiaries’ business during the thirteen-week period commencing June 1, 2016,
including, but not limited to, collections, payroll, capital expenditures and
other major cash outlays.
 
(f)            Updates to Cash Flow Forecast.  Following the delivery of the
initial thirteen-week operating budget and cash flow forecast referenced in
subsection (e) hereof, on (i) Friday of each week for the next succeeding four
weeks and (ii) thereafter, within five Business Days following the last Business
Day of each month through April 30, 2017, (x) an updated thirteen-week operating
budget and cash flow forecast, which shall reflect the US Borrower’s good faith
projection of all weekly cash receipts and disbursements in connection with the
operation of the US Borrower’s and its Subsidiaries' business during the
thirteen-week period commencing on such Friday (or, in the case of the monthly
report, the first Business Day of the following month), including but not
limited to, (A) collections, payroll, capital expenditures and other major cash
outlays and (B) a summary of significant changes in such new thirteen-week
operating budget and cash flow forecast from the prior operating budget and cash
flow forecast most recently delivered and (y) a report of the US Borrower's and
its Subsidiaries’ actual cash receipts and disbursements during the previous
week (or, in the case of the monthly report, through and including the 15th day
of such month), together with a comparison to the budgeted cash receipts and
disbursements, as reflected in the most recent thirteen-week budget and cash
flow forecast, and an explanation of any material variances.
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 5

--------------------------------------------------------------------------------

(e)                 amending Article VIII of the Credit Agreement by adding a
new Section 8.16 to read in its entirety as follows:
 
Section 8.16.     Consolidated Cash Balances.  To the extent any Loans are
outstanding as of the end of the last Business Day of each week, the Credit
Parties will not permit the aggregate amount of Consolidated Cash Balances held
by them and their Subsidiaries, as of such Business Day, to exceed $3,000,000
(calculated based on a thirty-day average balance); provided, however, that the
Canadian Credit Parties may maintain Consolidated Cash Balances in Dollars or
Canadian Dollars that are in excess of such amount with a Canadian Cash
Management Bank.  If, as of the end of any such Business Day, any Loans are
outstanding and the aggregate amount of Consolidated Cash Balances exceeds such
amount, then on such Business Day, the Borrower shall, to the extent of such
excess, prepay to the Administrative Agent for the ratable benefit of the
Lenders the outstanding principal amount of the Loans.  Notwithstanding anything
to the contrary contained in Section 12.2 of this Agreement or otherwise, such
prepayment may be waived, extended or amended with the consent of the Required
Lenders and the Borrowers. To effectuate the payment required hereunder, the
Credit Parties hereby irrevocably authorize any Lender, in its capacity as a
depository bank, to, upon written notice from the Administrative Agent, initiate
debit entries to any and all accounts held by any Credit Party or any Subsidiary
thereof with such bank and to debit the amount set forth in such written notice
(which, for the avoidance of doubt, shall be an amount not to exceed the lesser
of (a) the outstanding principal amount of the Loans and (b) such excess amount)
from such accounts. The foregoing authorizations to initiate debit entries shall
remain in full force and effect until the Administrative Agent terminates such
respective arrangement. The Credit Parties represent that such Credit Party or a
Subsidiary thereof, or any one or more of them, is and will be the owner(s) of
all funds in such accounts.  Each of the Administrative Agent and each Credit
Party, for itself and its Subsidiaries, acknowledges that (x) such debit entries
may cause an overdraft of such accounts which may result in such bank’s refusal
to honor items drawn on such accounts until adequate deposits are made to such
account, (y) such bank is under no duty or obligation to initiate any debit
entry for any purpose and (z) if a debit is not made, the payment may be late or
past due.
 
(f)                  amending and restating the table found in Section 9.12(a)
of the Credit Agreement in its entirety to read as follows:
 
Period
Maximum Ratio
June 30, 2015 through December 31, 2015
4.25 to 1.00
January 1, 2016 through March 31, 2016
None
April 1, 2016 through September 30, 2016
4.25 to 1.00
October 1 through December 31, 2016
4.00 to 1.00
January 1, 2017  through June 30, 2017
3.75 to 1.00

 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 6

--------------------------------------------------------------------------------

Period
Maximum Ratio
July 1, 2017 through December 31, 2017
3.50 to 1.00
January 1, 2018 and thereafter
3.25 to 1.00

 
(g)                 amending and restating the table found in Section 9.12(b) of
the Credit Agreement its entirety to read as follows:
 
Period
Minimum Ratio
June 30, 2015 through December 31, 2015
1.15 to 1.00
January 1, 2016  through March 31, 2016
None
April 1, 2016 through December 31, 2016
1.15 to 1.00
March 31, 2017 and thereafter
1.25 to 1.00

 
(h)                 amending and restating Section 9.12(c) of the Credit
Agreement in its entirety to read as follows:
 
"(c)            Asset Coverage Ratio.  Permit the Asset Coverage Ratio at any
time to be less than the corresponding ratio set forth below:
 
Period
Minimum Ratio
March 31, 2016 through July 31, 2016
0.90 to 1.00
August 1, 2016  and thereafter
1.00 to 1.00



(i)                   amending Section 10.1(d) of the Credit Agreement by
deleting the phrase "(other than Section 9.12(c))".
 
(j)                   amending Section 10.1 of the Credit Agreement by adding a
new subsection (k) to read in its entirety as follows:
 
(k)            Financial Information.  Any Credit Party shall default in the
performance or observance of any covenant or agreement contained in Sections
8.1(d), (e) or (f) and, in the case of subsection (f) only, such default shall
continue for a period of seven days; provided, however, that such seven-day
grace period shall be permitted only one time during any fiscal quarter.
 
(k)                  amending Article XII of the Credit Agreement by adding a
new Section 12.23 to read in its entirety as follows:
 
Section 12.23           Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 7

--------------------------------------------------------------------------------

(a)           the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and


(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:


(i)            a reduction in full or in part or cancellation of any such
liability;


(ii)           a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or


(iii)         the variation of the terms of such liability in connection with
the exercise of the write-down and conversion powers of any EEA Resolution
Authority.


Section 3.                Conditions of Effectiveness.  The effectiveness of
this Amendment shall be subject to the satisfaction of each of the following
conditions precedent:
 
(a)                  the Administrative Agent shall have received counterparts
of this Amendment executed by each Borrower, each other Credit Party, the
Administrative Agent and the Required Lenders;
 
(b)                 the representations and warranties of the Borrowers
contained in Section 4 of the Credit Agreement shall be true and correct; and
 
(c)                  all reasonable out-of-pocket costs and expenses incurred by
the Administrative Agent in connection with the preparation, negotiation,
execution and delivery of this Amendment and the other instruments and documents
to be delivered hereunder (including, without limitation, the reasonable fees,
charges and disbursements of legal counsel for the Administrative Agent in
connection with the preparation, negotiation, execution and delivery of this
Amendment) shall have been paid by the Borrowers.
 
Section 4.                Representations and Warranties of the Borrowers.  Each
Borrower represents and warrants as follows:
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 8

--------------------------------------------------------------------------------

(a)                  The execution, delivery and performance by such Borrower of
its obligations in connection with this Amendment are within its corporate (or
other organizational) powers, have been duly authorized by all necessary
corporate (or other organizational) action and do not and will not (i) violate
any provision of its articles or certificate of incorporation or bylaws or
similar organizing or governing documents of such Borrower, (ii) contravene any
Applicable Law which is applicable to such Borrower, (iii) conflict with, result
in a breach of or constitute (with notice, lapse of time or both) a default
under any material indenture or instrument or other material agreement to which
such Borrower is a party, by which it or any of its properties is bound or to
which it is subject, or (iv) except for the Liens granted in favor of the
Administrative Agent pursuant to the Security Documents, result in or require
the creation or imposition of any Lien upon any of its properties or assets,
except, in the case of clauses (ii) and (iii) above, to the extent such
contraventions, conflicts, breaches or defaults could not reasonably be expected
to have a Material Adverse Effect.
 
(b)                Such Borrower has taken all necessary corporate (or other
organizational) action to execute, deliver and perform this Amendment and has
validly executed and delivered each of this Amendment.  This Amendment
constitutes the legal, valid and binding obligation of such Borrower enforceable
against such Borrower in accordance with its terms, except to the extent that
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting creditors' rights generally, by
general equitable principles or by principles of good faith and fair dealing.
 
(c)                 No material consent, approval, authorization or other action
by, notice to, or registration or filing with, any Governmental Authority or
other Person is or will be required as a condition to or otherwise in connection
with the due execution, delivery and performance by such Borrower of this
Amendment except such as have been obtained or made and are in full force and
effect and except filings necessary to perfect Liens created under the Loan
Documents.
 
(d)                 After giving effect to this Amendment, the representations
and warranties contained in each of the Loan Documents are true and correct in
all material respects on and as of the date hereof as though made on and as of
such date (other than any such representations or warranties that, by their
terms, refer to a specific date, in which case as of such specific date).
 
(e)                  No Default or Event of Default shall exist immediately
prior to and after giving effect to this Amendment.
 
Section 5.               Reference to and Effect on the Loan Documents.  On and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to "this Agreement", "hereunder", "hereof" or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to "the Credit Agreement", "thereunder", "thereof" or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment and this
Amendment shall constitute a Loan Document.
 
(a)                  The Credit Agreement, the Notes and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.  Without limiting the generality of the foregoing, the Security
Documents and all of the Collateral described therein do and shall continue to
secure the payment of all Obligations of the Credit Parties under the Loan
Documents, in each case as amended or converted by this Amendment.
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 9

--------------------------------------------------------------------------------

(b)                 The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.
 
Section 6.                Reaffirmations.  Each Credit Party (a) consents to
this Amendment and agrees that the transactions contemplated by this Amendment
shall not limit or diminish the obligations of such Person, or release such
Person from any obligations, under any of the Loan Documents to which it is a
party, (b) confirms and reaffirms its obligations under each of the Loan
Documents to which it is a party and (c) agrees that each of the Loan Documents
to which it is a party remain in full force and effect and are hereby ratified
and confirmed.
 
Section 7.               Execution in Counterparts.  This Amendment may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  Delivery of an executed
counterpart of a signature page of this Amendment by facsimile or in electronic
(i.e., "pdf" or "tif") format shall be effective as delivery of a manually
executed counterpart of this Amendment.
 
Section 8.                Governing Law.  This Amendment and any claim,
controversy, dispute or cause of action (whether in contract or tort or
otherwise) based upon, arising out of or relating to this Amendment and the
transactions contemplated hereby and thereby shall be governed by, and construed
in accordance with, the law of the State of New York.
 
Section 9.                Entire Agreement.  This Amendment and the other Loan
Documents, and any separate letter agreements with respect to fees payable to
the Administrative Agent, the Issuing Lender, each Swingline Lender and/or the
Arranger, constitute the entire agreement among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 10

--------------------------------------------------------------------------------

Section 10.             RELEASE. For good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, each Credit Party
hereby, for itself and its successors and assigns, fully and without reserve,
releases, acquits, and forever discharges each Secured Party, its respective
successors and assigns, officers, directors, employees, representatives,
trustees, attorneys, agents and affiliates (collectively the "Released Parties"
and individually a "Released Party") from any and all actions, claims, demands,
causes of action, judgments, executions, suits, liabilities, costs, damages,
expenses or other obligations of any kind and nature whatsoever, direct and/or
indirect, at law or in equity, whether now existing or hereafter asserted,
whether absolute or contingent, whether due or to become due, whether disputed
or undisputed, whether known or unknown (INCLUDING, WITHOUT LIMITATION, ANY
OFFSETS, REDUCTIONS, REBATEMENT, CLAIMS OF USURY OR CLAIMS WITH RESPECT TO THE
NEGLIGENCE OF ANY RELEASED PARTY) (collectively, the "Released Claims"), for or
because of any matters or things occurring, existing or actions done, omitted to
be done, or suffered to be done by any of the Released Parties, in each case, on
or prior to the effective date of this Amendment and are in any way directly or
indirectly arising out of or in any way connected to any of this Amendment, the
Credit Agreement or any other Loan Document (collectively, the "Released
Matters").  In entering into this Amendment, each Credit Party consulted with,
and has been represented by, legal counsel and expressly disclaim any reliance
on any representations, acts or omissions by any of the Released Parties and
hereby agrees and acknowledges that the validity and effectiveness of the
releases set forth herein do not depend in any way on any such representations,
acts and/or omissions or the accuracy, completeness or validity hereof. The
provisions of this Section 10 shall survive the termination of this Amendment,
the Credit Agreement and the other Credit Documents and payment in full of the
Obligations.
 
Section 11.             No Oral Agreements. This Amendment, the Credit Agreement
as amended by this Amendment, the Notes, and the other Credit Documents
constitute the entire understanding among the parties hereto with respect to the
subject matter hereof and supersede any prior agreements, written or oral, with
respect thereto.
 
THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
 
[Signature Pages Follow]
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Page 11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.
 
DXP ENTERPRISES, INC., 
 
VERTEX CORPORATE HOLDINGS, INC.,
 
as US Borrower 
 
as a US Subsidiary Guarantor
             
By:
/s/ Mac McConnell  
By:
/s/ Mac McConnell
 

Name:
Mac McConnell
 
Name:
Mac McConnell
 
Title:
Senior Vice President, Chief Financial
 
Title:
Vice President, Secretary and Treasurer
   
Officer and Secretary
       

 
DXP CANADA ENTERPRISES LTD., 
 
VERTEX-PFI, INC.,
 
as Canadian Borrower
 
as a US Subsidiary Guarantor
             
By:
/s/ Mac McConnell
 
By:
/s/ Mac McConnell
 

Name:
Mac McConnell
 
Name:
Mac McConnell
 
Title:
Chief Financial Officer
 
Title:
Vice President and Secretary
 

 
DXP HOLDINGS, INC.,
 
PFI, LLC,
 
as a US Subsidiary Guarantor
 
as a US Subsidiary Guarantor
             
By:
/s/ Mac McConnell
 
By:
/s/ Mac McConnell
 

Name:
Mac McConnell
 
Name:
Mac McConnell
 
Title:
Vice President
 
Title:
Vice President and Secretary
 

 
PMI OPERATING COMPANY, LTD.,
 
B27 HOLDINGS CORP., 
 
as a US Subsidiary Guarantor
 
as Subsidiary Guarantor 
             
By:
PUMP-PMI, LLC,
 
By:
/s/ Mac McConnell
 

 
as General Partner
 
Name:
Mac McConnell
       
Title:
Vice President, Chief Financial Officer and
Secretary
 

 

By:
/s/ Mac McConnell        

 

Name:

Mac McConnell
         

Title:

Secretary and Treasurer
       

 
PMI INVESTMENT, LLC,
 

B27, LLC,
 

as a US Subsidiary Guarantor
 

as a US Subsidiary Guarantor
             
By:

/s/ Mac McConnell
 
By:

/s/ Mac McConnell
 

Name:

Mac McConnell
 

Name:

Mac McConnell
 

Title:

Secretary and Treasurer
 

Title:

Vice President and Chief Financial Officer
 

 
PUMP-PMI, LLC,
 
B27 RESOURCES, INC.,
 
as a US Subsidiary Guarantor
 
as a US Subsidiary Guarantor
 

         
By:
/s/ Mac McConnell
 
By:
/s/ Mac McConnell
 

Name:
Mac McConnell
 
Name:
Mac McConnell
 
Title:
Secretary and Treasurer
 
Title:
Vice President and Chief Financial Officer
 

 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------

BEST HOLDING, LLC,
 
WELLS FARGO BANK, NATIONAL ASSOCIATION,
 
as Subsidiary Guarantor
 
as Administrative Agent, Issuing Lender, Swingline Lender, and Lender
             
By:
/s/ Mac McConnell
 
By:
/s/ Jennifer L. Norris
 

Name:
Mac McConnell
 
Name:
Jennifer L. Norris
 
Title:
Vice President and Chief Financial Officer
 
Title:
Senior Vice President
 

 
BEST EQUIPMENT SERVICE & SALES  COMPANY, LLC,
 
BANK OF AMERICA, N.A.,
 
as Subsidiary Guarantor
 
as Lender
             
By:
/s/ Kent Yee
 
By:
/s/ Juan Trejo
 

Name:
Kent Yee
 
Name:
Juan Trejo
 
Title:
Secretary
 
Title:
Vice President
 

 
PUMPWORKS 610, LLC,
 
BANK OF AMERICA, N.A. (Canada Branch),
 
as Subsidiary Guarantor
 
as Lender
             
By:
/s/ Kent Yee
 
By:
/s/ Medina Sales de Andrade
 

Name:
Kent Yee
 
Name:
Medina Sales de Andrade
 
Title:
Secretary
 
Title:
Vice President
 

 
INTEGRATED FLOW SOLUTIONS, LLC,
 
BRANCH BANKING AND TRUST COMPANY,
 
as a US Subsidiary Guarantor
 
as Lender
             
By:
/s/ Kent Yee
 
By:
/s/ Mary McElwain
 

Name:
Kent Yee
 
Name:
Mary McElwain
 
Title:
Secretary
 
Title:
Senior Vice President
 

 
INDUSTRIAL PARAMEDIC SERVICES LTD.,
 
JPMORGAN CHASE BANK, N.A.,
 
as a Canadian Subsidiary Guarantor
 
as Lender
             
By:
/s/ Mac McConnell
 
By:
/s/ Laura Woodward
 

Name:
Mac McConnell
 
Name:
Laura Woodward
 
Title:
Director
 
Title:
Vice President
 

 
HSE INTEGRATED LTD.,
 
 
 
as a Canadian Subsidiary Guarantor
 
ACKNOWLEDGED BY:
 

 

By:
/s/ Mac McConnell
 
JPMORGAN CHASE BANK, N.A., TORONTO
 
Name:    Mac McConnell
  BRANCH,   
Title:      Senior Vice President
  as its Applicable Designee               

NATIONAL PROCESS EQUIPMENT INC.,
 
By:
/s/ Michael N. Tam
 
as a Canadian Subsidiary Guarantor
 
Name:   Michael N. Tam
       
Title:     Senior Vice President
 

 
By:
/s/ Mac McConnell
 

 
Name:   Mac McConnell
   
Title:     Chief Financial Officer
   

 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------

ROYAL BANK OF CANADA,
 
as Lender
     
By:
/s/ Jane Whetham
 

Name:
Jane Whetham
 
Title:
Director
 

 
ZB, N.A. dba Amegy Bank,
 
as Lender
     
By:
 /s/ Jeremy A. Newsom
 

Name:
Jeremy A. Newsom
 
Title:
Executive Vice President

 
CADENCE BANK,
 
as Lender
     
By:
 /s/ Bill Bobbora
 

Name:
Bill Bobbora
 
Title:
Senior Vice President

 
COMPASS BANK,
 
as Lender
     
By:
/s/ Collis Sanders
 

Name:
Collis Sanders
 
Title:
Executive Vice President

 
 
THIRD AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT – Signature Page

--------------------------------------------------------------------------------